Spofford, J.,
dissenting. The enrolment of ships and other vessels is made necessary for revenue purposes and with a view to what may bo called the police of the seas and rivers. There is no important analogy between these regulations and State registry laws, intended to give notice of titles to lands and slaves. A steamboat is personal property ; the boat herself responds for her debts, and all her real owners, engaged in the business of carrying freights and passengers for hire, are bound in solido, under the Louisiana Code, for her debts. I say her real owners are so bound, whether the enrolment is in their name or not; and one who is not a real owner or part owner, is not necessarily and in all cases bound, in his personal capacity for her debts, although he permit the vessel to be registered in his name.
This is settled by authority. “ The registry of a ship is not of itself evidence of property, except so far as it is confirmed by some auxiliary circumstance showing that it was made by the authority or assent of the person named in it, and who is sought to be charged as owner. Without such connecting proof, the register has not been held to be even prima facie evidence to charge a person as owner; and even with such proof, it is not conclusive evidence of ownership ; for an equitable title may well consist with the documentary title at the customhouse in another.” 1 Green. Ev. § 494.
Now, the appellants’ whole case rests upon this very principle : that the enrolment is not proof of ownership; they allege and contend they have proved, that R. L. Cobb (formerly registered as part-owner) was no part-owner, and that he had no interest whatever in the boat, which belonged entirely to Lewis Northern and Kelly & Co., in whose names she was never registered. Be it so. Then it follows, by their own allegations, that R. L. Cobb was not bound for the debts in his individual capacity; not being bound for the debts, he could buy them and take a valid conventional subrogation to the rights of the creditors ; he did so ; the appellants frankly admit that the claims of the seizing creditors to which R. L. Cobb has been subrogated of record, were just debts of the real owners of the boat; under these claims, the boat has been seized and sold; the seizure invested these creditors with a right of priority upon the proceeds ; by claiming a *317portion of the proceeds themselves, the appellants affirm the Sheriff’s sale; so that the only question is, could R. L. Cobb lawfully buy up the just claims of E. Conenj, Bryant cG Robinson, and others, then pending in court, and take a subrogation to the rights which they had acquired by their seizure.
I am of opinion that ho could; that there was no fraudulent simulation ; that the whole purpose of the nominal changes of title in the boat was to secure just debts incurred in running her by her real owners, Northern, and Kelly §• Co., in solido, and for which the boat was primarily liable; that no creditor of Northern has been deceived or defrauded thereby; and that to allow Northern, who seems to have occasioned all the difficulty, to pay off his personal creditors out of the proceeds of the boat, to the detriment of those who have paid the solidary debts of the owners, would be to allow him to perpetrate a fraud successfully ; while, at the same time, it would be punishing an innocent man for a simulation which the law does not reprobate, because it was liarmless and had only for its effect the protection of creditors to whom equity and even the law itself would have given the prior rights.
The appellants should not be permitted to take the double position that R. L. Cobb was owner and was not owner. They must elect and abide by their election. Whichever theory they embrace will be fatal to their claim.
But, even upon the reasoning that his letting the registry stand partly in his name, must, by a sort of primitive construction, be held to bind him with or for the owners for their debts, then, upon paying those debts, R. L. Cobb was subrogated ipso jure to their rights as seizing creditors, and he still has the first claim, for their seizure was first. C. C. 2157.
And again, if he is to be assimilated to a partner for participating in a simulation which was not fraudulent, even then the case of Purdy v. Hood, 5 N. S., would by analogy protect him.
In the language of Mathews, J., in that case, “ a partner who pays the partnership debts must be considered in the same situation with any other creditors of the partnership, and have a claim on its funds in preference to creditors of the partners individually."
I think the decree of the lower court does justice, without infringing the law.